Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: page 7, line 13: the term “are is” should be corrected. Reference number 45 (page 8, line 1) for a cylindrical post appears to be incorrect. The specification mentions element 40 as cylindrical post. Reference number 52 (page 11, line 3) for actuating mechanism appears to be incorrect. The specification mentions element 50 as the actuating mechanism. Applicant is advised to verify that each and every element designates correct reference number. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 20 and 28, the specification does not disclose the claimed first and second mounting brackets and cross-members specifically. It is unclear from the specification and the drawing as to which elements are the first and second mounting brackets and crossmembers. Are first and second mounting brackets elements 70 (left side and right side)? Is the cross member element 14 or 72? As per specification and drawings, the elements 70, 14 and 72 are “frame members”, “rectangular support” frame and “mounting flange”, not the first and second mounting brackets and the crossmember, as claimed. Applicant is 
	Dependent claims 21-27 and 20-35 are necessarily rejected since they depend upon rejected base claim.

Claims 23, 24, 27, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, the terms “a first mounting bracket” and “a second mounting bracket” render the claim vague and indefinite since it cannot be ascertained as to the first and second brackets of claim 23 are same as or different from one cited in base claim 20.
Claims 24 and 33, the term “the mounting plate” (two occurrences) lacks antecedent basis.
Dependent claims 27 and 34 are necessarily rejected since they depend upon rejected base claim(s).

Claims 24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of 
As to claims 24 and 33, the omitted structural positive cooperative relationships are: mounting plate and the claimed system. 
In absence of essential structural positive relationship of the mounting plate, it remains uncertain as to how the mounting plate is structurally related to its associated element(s) and the claimed system. 
In absence of essential structural positive relationship of the mounting plate it remains uncertain as to whether the mounting plate is structurally part of the claimed device.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,189,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,189,395 cite applicant’s claimed light bar and mounting system including first and second mounting brackets, at least one crossmember, an elongated support member, at least one electrical light, an  actuator, mounting plate, as cited in claims 20-35.

Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,821,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,821,874 cite applicant’s claimed light bar and mounting system including first and second mounting brackets, at least one crossmember, an elongated support member, at least one electrical light, an  actuator, mounting plate, as cited in claims 20-35.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879